Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (“Agreement”) is made as of January 27, 2014,
by and between MYOS Corporation, a Nevada corporation (the “Company”), and each
of the purchasers who execute the Purchaser Signature Page hereto (the
“Purchaser”).
 
R E C I T A L S
 
A.           The Company desires to obtain funds from each Purchaser in order to
provide working capital for marketing, research and development expansion and to
further the operations of the Company.
 
B.           The Company is offering Units (the “Units”) on a no minimum basis,
each Unit comprised of (i) one (1) share of its common stock, $0.001 par value
per share (the “Common Stock” and, the shares of Common Stock offered herein,
being sometimes referred to herein as the “Shares”), and (ii) two Warrants in
the form as annexed hereto as Exhibit A (the “Warrants”) as follows:  (a) a
Series A Warrant to purchase 0.5 shares of Common Stock at an exercise price of
$0.30 per share for an exercise period of three (3) years from the date hereof
and (b) a Series B Warrant to purchase 0.25 shares of Common Stock at an
exercise price of $0.90 for an exercise period of five (5) years from the date
hereof.  The shares of Common Stock underlying the Warrants shall be defined as
the “Warrant Shares”.  The purchase price (the “Purchase Price”) shall be $0.15
per Unit.  The Shares, Warrants and Warrant Shares are sometimes collectively
referred to herein as the “Securities.”
 
C.           Purchasers understand that there is a great deal of risk,
illiquidity and uncertainty in the purchase of the Units herein, and that no
assurance can be made that the Company will complete its business plan or, if
completed, that it will be successful in doing so.  Purchasers have received and
examined all of the Company’s SEC Reports (as defined in Section 3.7.1),
including, without limitation, any risk factors therein and understand that an
investment herein entails a high degree of risk and illiquidity, including the
possible loss of Purchaser’s entire investment.
 
D.           The offering of Units is being made directly by the Company through
the Placement Agent (as hereinafter defined), to accredited investors only,
under Section 4(a)(2) of, or Regulation S and/or Rule 506 of Regulation D
promulgated under, the Securities Act of 1933, as amended (the “Securities
Act”), on a “best efforts” basis.
 
 
1

--------------------------------------------------------------------------------

 
 
E.           The Purchasers consent to the appointment of Continental Stock
Transfer & Trust Company as independent Escrow Agent (the “Escrow Agent”),
pursuant to the terms of the Escrow Deposit Agreement (the “Escrow Agreement”)
annexed hereto as Exhibit B.  All funds will be held in a non-interest bearing
money market or other account with Escrow Agent.  Each Purchaser acknowledges
and agrees that, once such Purchaser’s signature page to this Agreement has been
delivered by the Purchasers’ counsel to the Company, such Purchaser’s
subscription shall be irrevocable and binding. Once the minimum offering amount
of $4,000,000  has been raised in accepted funds and subscriptions, the Escrow
Agent may, at the request of Christopher Pechock (on behalf of the Purchasers),
the Placement Agent and Company together, disburse funds from escrow and conduct
a Closing without any consent of or notice to Purchasers.  Until the Closing,
(i) the Placement Agent or Company may reject any subscriptions in whole or in
part or elect not to close, for any reason or for no reason and shall cause the
Escrow Agent to return funds to the Purchaser to the extent of funds tendered
for subscriptions which have not been accepted and (ii) pursuant to the terms of
the Escrow Agreement, Christopher Pechock may direct the Escrow Agent to return
all or a portion of the escrow funds to the Purchasers.  The offering will
remain open until January 31, 2014, unless earlier terminated by the Company or
Placement Agent, unless extended for 30 days at the sole discretion of the
Placement Agent and Company (which extension may be made without consent of
Purchasers). The maximum amount to be sold hereunder shall not exceed
$5,500,000.
 
AGREEMENT
 
It is agreed as follows:
 
1.            PURCHASE AND SALE OF UNITS.
 
1.1          Purchase and Sale.  In reliance upon the representations and
warranties of the Company and each Purchaser contained herein and subject to the
terms and conditions set forth herein, at Closing, each Purchaser shall
purchase, and the Company shall sell and issue to each Purchaser, the number of
Units comprised of the number of Shares and Warrants set forth on the signature
page annexed to the end of this Agreement as executed by such Purchaser (the
“Purchaser Signature Page”), issued in such Purchaser’s name for the Purchase
Price.
 
2.            CLOSING.
 
2.1           Date and Time.  The sale of Units will take place in one or more
closings (“Closing”), subject to the satisfaction of all the parties hereto of
their obligations herein.   The Closing shall take place at the offices of the
Company or at such other place as the Mr. Pechock, Company and the Placement
Agent shall agree in writing (each, a “Closing Date”) as soon as practicable
after at least $4,000,000 in funds for the Units have been tendered to the
Escrow Agent and the corresponding subscription documents have been delivered to
the Company by counsel to the Purchasers.
 
2.2           Binding Subscriptions.  Purchasers acknowledge and agree that
their subscriptions are irrevocable and binding commitments on the part of the
Purchaser  once their funds in the aggregate amount of at least $4,000,000 have
been tendered to the Escrow Agent and their subscription documents have been
delivered by Purchasers’ counsel to the Company.
 
3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
As a material inducement to each Purchaser to enter into this Agreement and to
purchase the Units and for the Placement Agent to assist in placing the
offering, the Company represents and warrants that the following statements are
true and correct in all material respects as of the date hereof and will be true
and correct in all material respects at Closing, except as expressly qualified
or modified herein.  All references in this Section 3 to the Shares, Warrants or
Warrant Shares or Securities shall be deemed to include the Placement Agent
Shares (as defined in Section 7 below).
 
 
2

--------------------------------------------------------------------------------

 
 
3.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business in all jurisdictions as presently conducted and as proposed to be
conducted.  The Company and its subsidiaries (the “Subsidiaries”) have all
government and other licenses and permits and authorizations to do business in
all jurisdictions where their activities require such license, permits and
authorizations, except where failure to obtain any such license, permit or
authorization will not have a Material Adverse Effect, as defined herein.
 
3.2           Capitalization.  As of December 31, 2013, the Company is
authorized to issue 300,000,000 shares of Common Stock, of which, 111,372,282
shares were issued and outstanding, and 25,000,000 shares of preferred stock
authorized, none of which is or has been issued or outstanding or designated or
otherwise agreed to be issued or outstanding and none of which has been or is
designated as a series or class with any specific rights or privileges.    There
is no right of first refusal, preemptive right, right of participation, or any
similar right with respect to any of the outstanding shares of Common Stock
following the Closing (other than as provided herein).  Except as disclosed in
the Company’s SEC reports or on Schedule 3.2 hereto, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  The issuance and sale of the Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities.  All
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued, and are fully paid, nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party (other than certain
lock-up agreements).  There is only one class and series of common stock of the
Company, without any special series, rights, preferences or designations
assigned to any particular shares of Common Stock. The Company does not have any
outstanding notes, convertible debt, warrants, derivative securities other than
described in the SEC Reports which are convertible into or exercisable for
Common Stock, and which do not have anti-dilution rights or protections except
as disclosed in the SEC Reports (as hereinafter defined).  “Common Stock
Equivalents” means any securities of the Company or the Subsidiaries which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Agreement, the Warrants and any other transaction documents relating to
this Agreement (collectively the “Transaction Documents”), (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Shares hereby or the Warrant Shares upon exercise of the
Warrants.  The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
3.4           Valid Issuance of Securities.  The Shares have been duly and
validly authorized and, upon issuance, will be validly issued, fully paid and
non-assessable.  The Company has reserved 110% of the number of shares into
which the Warrants are exercisable for issuance upon exercise of the
Warrants.  The Warrants have been duly and validly authorized, and, the Warrant
Shares, when and if issued in accordance with the terms of the Warrants, shall
be validly issued, fully paid and non-assessable.  The Shares upon issuance are,
and the Warrant Shares, upon issuance in accordance with the Warrants will be,
free and clear of any security interests, liens, claims or other encumbrances,
other than restrictions upon transfer under federal and state securities
laws.  The shares of each Subsidiary are duly authorized, validly issued, fully
paid and non assessable and held by the Company which has sole, and unencumbered
marketable title and is the sole owner.
 
3.5           No Conflict, Breach, Violation or Default; Third Party
Consents.  The execution, delivery and performance of the Transaction Documents
by the Company and the issuance and sale of the Securities will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under (i) the Company’s Articles of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (collectively, the
“Company Documents”), or (ii) any statute, rule, regulation or order of any
governmental agency, self regulatory agency, securities regulatory or insurance
regulatory agency or body or any court, domestic or foreign, having jurisdiction
over the Company or any of its assets or properties, or (iii) any material
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of its assets or properties is subject; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  No approval of or filing with any governmental authority is required
for the Company to enter into, execute or perform this Agreement or any
Transaction Document.
 
3.6           No Material Adverse Change.  Since September 30, 2013, except as
identified and described in the SEC Reports (as defined below) or as described
on Schedule 3.6, there has not been:
 
(i)       any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2013 except for changes in the ordinary course of business
which have not had and could not reasonably be expected to have a material
adverse effect on the Company’s assets, properties, financial condition,
operating results or business of the Company taken as a whole other than an
effect primarily or proximately resulting from (A) changes in general economic
or market conditions affecting the industry generally in which the Company
operates, which changes do not disproportionately affect the Company as compared
to other similarly situated participants in the industry in which the Company
operates; (B) changes in applicable law or United States generally accepted
accounting principles (“GAAP”); and (C) acts of terrorism, war or natural
disasters which do not disproportionately affect the Company (as such business
is presently conducted) (a “Material Adverse Effect”), individually or in the
aggregate;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)      any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or purchase (or the making of any agreement to purchase or redeem) of
any securities of the Company;
 
(iii)     any material damage, destruction or loss, whether or not covered by
insurance, to any assets, licenses, government permits, self regulatory agency
permit or license, or properties of the Company;
 
(iv)     any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;
 
(v)      any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which has not had a Material Adverse Effect;
 
(vi)     any change or amendment to the Company Documents, or material change to
any material contract or arrangement by which the Company is bound or to which
any of its assets or properties is subject;
 
(vii)    any material labor difficulties, labor disputes, non-compete or similar
disputes, or labor union organizing activities with respect to employees of the
Company;
 
(viii)   any material transaction entered into by the Company other than in the
ordinary course of business;
 
(ix)      the loss of the services of any key employee, salesperson, or material
change in the composition or duties of the senior management of the Company;
 
(x)       the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect;
 
(xi)      any default of any indebtedness or, to the knowledge of the Company,
breach of contract agreement, in each case with aggregate liabilities of greater
than $50,000;
 
(xii)     any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect;
 
(xiii)   any incurrence of any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
the SEC Reports; or
 
(xiv)    any alteration in the Company’s method of accounting.
 
 
5

--------------------------------------------------------------------------------

 
 
The Company does not have pending before the Commission any request for
confidential treatment of information.
 
3.7           SEC Reports and Financial Statements.
 
3.7.1      The Company has made available to each Purchaser through the SEC’s
EDGAR system accurate and complete copies (excluding copies of exhibits) of each
report, registration statement, and definitive proxy statement filed by the
Company with the United States Securities and Exchange Commission (“SEC”) since
December 31, 2011 (collectively, the “SEC Reports”).  All statements, reports,
schedules, forms and other documents required to have been filed by the Company
with the SEC have been so filed.  As of the time it was filed with the SEC (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act, or the
Securities Exchange Act of 1934, as amended (the “1934 Act”), as applicable; and
(ii) none of the SEC Reports contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
3.7.2      The financial statements contained in the SEC Reports: (i) complied
as to form in all material respects with the published rules and regulations of
the SEC applicable thereto at the time of filing and as of the date of each
Closing; (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered (except as may be indicated in the notes to
such financial statements and, in the case of unaudited statements, as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to normal and recurring year-end audit
adjustments which will not, individually or in the aggregate, be material in
amount); and (iii) fairly present, in all material respects, the financial
position of the Company as of the respective dates thereof and the results of
operations of the Company for the periods covered thereby, subject, in the case
of unaudited financial statements, to normal, immaterial, year-end audit
adjustments.  All adjustments considered necessary for a fair presentation of
the financial statements have been included.
 
3.8           Securities Law Compliance.  Without consideration of the actions
of the Placement Agent (as defined in Section 7 herein), and assuming the
accuracy of the representations and warranties of each Purchaser set forth in
Section 4 of this Agreement, the offer and sale of the Securities comprising the
Units will constitute an exempted transaction under the Securities Act, and
registration of the Shares, Warrants or Warrant Shares under the Securities Act
for issuance herein is not required.  The Company shall make such filings as may
be necessary to comply with the Federal securities laws and the “blue sky” laws
of any state in connection with the offer and sale of the Securities, which
filings will be made in a timely manner.
 
 
6

--------------------------------------------------------------------------------

 
 
3.9           Tax Matters.  The Company has timely prepared and filed all tax
returns required to have been filed by the Company with all appropriate
governmental agencies and timely paid all taxes shown thereon or otherwise owed
by it.  The charges, accruals and reserves on the books of the Company in
respect of taxes for all fiscal periods are adequate in all material respects,
and there are no material unpaid assessments against the Company nor, to the
Company’s Knowledge (as hereinafter defined), any basis for the assessment of
any additional taxes, penalties or interest for any fiscal period or audits by
any federal, state or local taxing authority except for any assessment which is
not material to the Company, taken as a whole.  All taxes and other assessments
and levies that the Company is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due.  There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any of its assets or
property.  There are no outstanding tax sharing agreements or other such
arrangements between the Company or other corporations or entities.  For the
purposes of this agreement, “Company’s Knowledge” means the actual knowledge of
the executive officers (as defined in Rule 405 under the Securities Act) of the
Company.
 
3.10         Title to Properties.  Except as disclosed in the SEC Reports, the
Company has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Reports, the Company holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.
 
3.11          Intellectual Property.
 
(i)          All Intellectual Property (as hereinafter defined) of the Company
or its Subsidiaries is currently in compliance with all legal requirements
(including timely filings, proofs and payments of fees) and is valid and
enforceable.  No Intellectual Property of the Company which is necessary for the
conduct of Company’s businesses as currently conducted has been or is now
involved in any cancellation, dispute or litigation, and, to the Company’s
Knowledge, no such action is threatened. The term “Intellectual Property” as
used in this Agreement shall mean, all patents, patent applications, trademarks,
copyrights, provisional patent applications, trade secrets, research,
proprietary trade secrets, business plans, tactics, know-how, or similar
information of the Company or any of its subsidiaries.
 
(ii)         All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted to which the Company is a party
or by which any of its assets are bound (other than generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
“License Agreements”) are valid and binding obligations of the Company and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company under any such License Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)        The Company owns or has the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company’s
business as currently conducted and for the ownership, maintenance and operation
of the Company’s properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s business.  The Company has a valid
and enforceable right to use all third party Intellectual Property and
Confidential Information used or held for use in the business of the Company.
 
(iv)        To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
which are necessary for the conduct of the Company’s business as currently
conducted are not being Infringed by any third party.  There is no litigation or
order pending or outstanding or, to the Company’s Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property or Confidential
Information of the Company and the Company’s use of any Intellectual Property or
Confidential Information owned by a third party, and, to the Company’s
Knowledge, there is no valid basis for the same.
 
(v)         The consummation of the transactions contemplated hereby and by the
other Transaction Documents will not result in the alteration, loss, impairment
of or restriction on the Company’s ownership or right to use any of the
Intellectual Property or Confidential Information which is necessary for the
conduct of the Company’s business as currently conducted.
 
(vi)        The Company has taken reasonable steps to protect the Company’s
rights in its Intellectual Property and Confidential Information.  Each
employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s business as
currently conducted has executed an agreement to maintain the confidentiality of
such Confidential Information and has executed appropriate agreements that are
substantially consistent with the Company’s standard forms thereof, except where
the failure to do so has not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.  Except under
confidentiality obligations, there has been no material disclosure of any
Confidential Information to any third party.
 
3.12          Environmental Matters.
 
  (a)           The Company is in compliance with all applicable environmental
laws, including, but not limited to, possessing and complying with all
approvals, consents, licenses, permits, authorizations, waivers and certificates
and other governmental authorizations required for their operations under
applicable environmental laws, except for matters that have been fully resolved
with the applicable governmental entity or where failure to be in compliance
would not be material to the business or operations of the Company.
 
  (b)           During the eighteen (18) month period ending on the date hereof,
except as reported in the SEC Reports, there is no claim, demand, complaint,
action, cause of action, investigation, request for information or notice by any
Person alleging potential liability under any environmental laws (an
“Environmental Claim”) pending or, to the knowledge of the Company, threatened
against the Company or against any Person whose liability for any Environmental
Claim, the Company has or may have retained or assumed, either contractually or
by operation of law, which would be material to the business or operations of
the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
  (c)           There are no circumstances or conditions, including, without
limitation, the release, threatened release or presence of any Hazardous
Material which would reasonably be expected to form the basis of any
Environmental Claim against the Company, or to the knowledge of the Company,
against any Person whose liability for any Environmental Claim the Company has
or may have retained or assumed either contractually or by operation of law, in
each case which would be material to the business or operations of the Company.
 
  (d)           Neither the Company, nor, to the knowledge of Company, any other
Person has placed, stored, handled, deposited, discharged, buried, dumped,
disposed of or released any Hazardous Materials produced by, or resulting from,
any of the Company’s operations, at any real property currently owned or leased
or at any real property formerly owned, operated or leased by the Company,
except for inventories of such substances to be used, and wastes generated
therefrom, in the ordinary course of business of the Company (which inventories
and wastes, if any, were and are stored or disposed of in accordance with
applicable environmental laws), and except, in each case, as would not be
material to the business or operations of the Company.
 
  (e)           For the purposes of this Section 3.12, “Hazardous Materials”
means all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan, 40 C.F.R. § 300.5, or defined as such by, or regulated as such under, any
environmental law, including any petroleum or petroleum products, by-products or
derivatives, radon, toxic mold and asbestos or asbestos-containing materials.
 
3.13          Litigation.  There are no pending material actions, suits or
proceedings against or affecting the Company, or any of its properties; and to
the Company’s Knowledge, no such actions, suits or proceedings are threatened or
contemplated against the Company, other than minor litigation entered into in
the ordinary course of business.
 
3.14          No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person, as defined below, acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the
Securities.  “Person” means any individual, corporation, company, limited
liability company, partnership, limited liability partnership, trust, estate,
proprietorship, joint venture, association, organization or entity.
 
3.15          No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act for the
exemption from registration for the transactions contemplated hereby or would
require registration of the Securities under the Securities Act.  For purposes
of this Agreement, “Affiliate” means, with respect to any Person, any other
Person which directly or indirectly through one or more intermediaries Controls
(as that term is defined in the Securities Act), is controlled by, or is under
common control with, such Person.
 
 
9

--------------------------------------------------------------------------------

 
 
3.16          Questionable Payments. To the Company’s Knowledge, none of its
current or former stockholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company, has on behalf of the Company or in
connection with its business: (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (iii) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(iv) made any false or fictitious entries on the books and records of the
Company; or (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.
 
3.17          Transactions with Affiliates.  Except as disclosed in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
3.18          Internal Controls.  Except as set forth in the SEC Reports, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company except where such noncompliance
could not have or reasonably be expected to result in a Material Adverse
Effect.  Except as set forth in the SEC Reports, the Company maintains, and will
use commercially reasonable best efforts to maintain, a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements and to maintain asset accountability both in
conformity with GAAP and the applicable provisions of the 1934 Act, (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as set forth in the SEC Reports, the Company
has established disclosure controls and procedures (as defined in the 1934 Act
Rules 13a-14 and 15d-14) and designed such disclosure controls and procedures to
ensure that material information relating to the Company, including the
subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K for smaller reporting companies) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.
 
 
10

--------------------------------------------------------------------------------

 
 
3.19          Disclosures.  The written materials delivered to the Purchasers in
connection with the transactions contemplated by the Transaction Documents
including, without limitation, the PowerPoint presentation with the file name
“Myos Deck-Nov investors meeting” are true, correct and complete and do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
 
3.20          No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
3.21          Information Concerning Company; Adequacy of Offering
Documents.  The Transaction Documents and the SEC Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates which information is required to be disclosed
therein.  Since the date of the financial statements included in the Form 10-Q
filed for the period ended September 30, 2013, and except as modified in the
Transaction Documents, or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Company's business, financial condition or
affairs.
 
3.22          Stop Transfer.  The Company or its successor in interest, will not
issue any stop transfer order with any transfer agent or trading authority, or
other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the affected
Purchaser.
 
3.23          No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to Company’s Knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities.
 
3.24          Dilution.   The Company understands the nature of the Securities
being sold hereby and recognizes that the issuance of the Securities will have a
potential dilutive effect on the equity holdings of other holders of the
Company’s equity or rights to receive equity of the Company.  The Board of
Directors of the Company has concluded, in its good faith business judgment that
the issuance of the Securities is in the best interests of the Company.  The
Company specifically acknowledges that its obligation to issue the Warrant
Shares upon exercise of the Warrants, is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.
 
3.25          Foreign Corrupt Practices.  Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
3.26          OFAC.  Neither the Company, nor to the Company’s Knowledge, any
director, officer, agent, employee, Affiliate or Person acting on behalf of the
same, is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the sale of the Common
Stock, or lend, contribute or otherwise make available such proceeds to a joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
 
3.27          Anti-Money Laundering.  The operations of the Company have been
conducted at all times in compliance with the money laundering requirements of
all applicable governmental authorities and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
authority (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental authority or any arbitrator
involving Company with respect to the Money Laundering Laws is pending or, to
the best knowledge of Company, threatened.
 
3.28          Third Party Beneficiaries.  The Company acknowledges that the
Placement Agent, its representatives, and other selling agents (if any), are
direct intended beneficiaries of the representations and warranties made hereby
in respect of all of the Placement Agent Shares to be issued to them or their
affiliates, and, are also deemed to be third party beneficiaries of the
representations and warranties made hereby to the Purchasers.
 
4.             REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.
 
 Each Purchaser individually and not jointly hereby represents warrants and
covenants with the Company as follows.  For the avoidance of doubt, these
warranties and representations are made to the Company as well as to the
Placement Agent and their agents and representatives and affiliates and other
members of the selling group (if any) and their representatives and affiliates,
as third party beneficiaries hereto:
 
4.1            Legal Power.  Each Purchaser has the requisite individual,
corporate, partnership, limited liability company, trust, or fiduciary power, as
appropriate, and is authorized, if such Purchaser is a corporation, partnership,
limited liability company, or trust, to enter into this Agreement, to purchase
the Units hereunder, and to carry out and perform its obligations under the
terms of this Agreement or any other Transaction Documents to which it is a
party.
 
4.2            Due Execution.  The execution and performance of the terms under
this Agreement and the Accredited Investor Questionnaire commencing Page SP-2
appended at the end of this Agreement (the “Questionnaire”) and Purchaser
Signature Page hereto, have been duly authorized, if such Purchaser is a
corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.
 
4.3            Access to Information.  Each Purchaser understands that an
investment in the Securities involves a high degree of risk and illiquidity,
including, risk of loss of their entire investment.  Each Purchaser also
understands that the Company has limited capital and is not profitable.  Each
Purchaser represents that such Purchaser has been given access to the Company
for the purpose of obtaining such information as such Purchaser or its qualified
representative has reasonably requested in connection with the decision to
purchase the Shares.  Each Purchaser represents that such Purchaser has received
and reviewed copies of the SEC Reports.  Each Purchaser represents that such
Purchaser has been afforded the opportunity to ask questions of the officers of
the Company regarding its business prospects and the Units, all as such
Purchaser or such Purchaser’s qualified representative have found necessary to
make an informed investment decision to purchase the Units.
 
 
12

--------------------------------------------------------------------------------

 
 
4.4           Restricted Securities.
 
4.4.1      Each Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that the Units are being offered and sold pursuant to Section 4(a)(2) of the
Securities Act and/or Rule 506 of Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(a)(2) and/or Rule 506 of
Regulation D and/or Regulation S is predicated in part on such Purchaser
representations as contained herein (including, for avoidance of doubt, the
Questionnaire).  Each Purchaser acknowledges that the Securities will be issued
as “restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act.  None of the Securities may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Company, an applicable exemption from registration is available.
 
4.4.2      Each Purchaser represents that such Purchaser is acquiring the Units
for such Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.
 
4.4.3      Each Purchaser understands and acknowledges that the certificates
representing the Shares, Warrants and, if issued, the Warrant Shares, will bear
substantially the following legend:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”
 
 
13

--------------------------------------------------------------------------------

 
 
4.4.4      Each Purchaser acknowledges that an investment in the Units is not
liquid and is transferable only under limited conditions.  Each Purchaser
acknowledges that such Securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Each Purchaser is aware of the provisions of Rule
144 promulgated under the Securities Act, which permits limited resale of
restricted securities subject to the satisfaction of certain conditions and that
such Rule is not now available and, in the future, may not become available for
resale of any of the Securities and that the Company is an issuer subject to
Rule 144(i) under the Securities Act.  Each Purchaser is an “accredited
investor” as defined under Rule 501 under the Securities Act.
 
4.4.5      The representations made by each Purchaser on the Questionnaire
(commencing page SP-2 appended at the end hereof) and Purchaser Signature Page
are true and correct.
 
4.5           Purchaser Sophistication and Ability to Bear Risk of Loss.  Each
Purchaser acknowledges that it is able to protect its interests in connection
with the acquisition of the Securities and can bear the economic risk of
investment in such Securities without producing a material adverse change in
such Purchaser’s financial condition.  Each Purchaser, either alone or with such
Purchaser’s representative(s), otherwise has such knowledge and experience in
financial or business matters that such Purchaser is capable of evaluating the
merits and risks of the investment in the Securities.
 
4.6           Purchases by Groups.  Each Purchaser represents, warrants and
covenants that it is not acquiring the Units as part of a group within the
meaning of Section 13(d)(3) of the 1934 Act or otherwise purchasing with intent
to control voting over the Company.
 
4.7           Independent Investigation.  Each Purchaser in making his decision
to purchase the Units herein, has relied solely upon an independent
investigation made by him and his legal, tax and/or financial advisors and, is
not relying upon any oral representations of the Company or the Placement Agent.
 
4.8           No Advertising.  Each Purchaser has not received any general
solicitation or advertising regarding the offer of the Units.
 
4.9           Certain Trading Activities.  Each Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any short sales involving the
Company’s securities) since the time that such Purchaser was first contacted by
the Company or the Placement Agent regarding the investment in the Company
contemplated by this Agreement.  Each Purchaser covenants that neither it nor
any person acting on its behalf or pursuant to any understanding with it will
engage in any transactions in the securities of the Company (including short
sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed.
 
4.10         Placement Agent Review.  Each Purchaser acknowledges that neither
Brean Capital, LLC as “Placement Agent,” nor any of Placement Agent’s
representatives, sub-agents, or affiliates, has made a purchase recommendation,
research report or provided a rating, opinion, buy or sell recommendation, or,
independently verified the accuracy, completeness, materiality or otherwise, of
any information, representation or warranty contained in this Agreement, the SEC
Reports, or any offering materials provided, that such Placement Agent related
entities and their principals shall have no liability for any representation
(express or implied) contained in, or for any omissions from, the Purchase
Agreement or any offering documents provided or any other written or oral
communications transmitted to the recipient in the course of his or her
evaluation of the investment, and that it is understood that each prospective
investor will make an independent investigation and analysis of a potential
investment in the Company with its legal, tax or financial advisors, and will be
relying upon same in making any such investment.
 
 
14

--------------------------------------------------------------------------------

 
 
4.11         Regulation S; Non-U.S. Person Status.  For purposes of compliance
with the Regulation S exemption for the offer and sale of the Securities to
non-U.S. Persons, if the Purchaser is not a “U.S. Person,” as such term is
defined in Rule 902(k) of Regulation S, the Purchaser represents and warrants
they are a person or entity that is outside the United Sates, and further
represents and warrants as follows:
 
4.11.1    The Purchaser is not acquiring the Securities for the account or
benefit of a U.S. Person.
 
4.11.2    If the Purchaser is a legal entity, it has not been formed
specifically for the purpose of investing in the Company.
 
4.11.3    The Purchaser hereby represents that he, she or it has satisfied and
fully observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Purchaser’s jurisdiction for the acquisition of
the Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Purchaser agrees to continue to comply with such laws as long as
he, she or it shall hold the Investment Securities.
 
4.11.4    To the knowledge of the Purchaser, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Securities being offered.  Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Investment Securities.  To the
knowledge of the Purchaser, the Securities were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.
 
 
15

--------------------------------------------------------------------------------

 
 
4.11.5    The Purchaser will offer, sell or otherwise transfer the Securities,
only (A) pursuant to a registration statement that has been declared effective
under the Securities Act, (B) pursuant to offers and sales that occur outside
the United States within the meaning of Regulation S in a transaction meeting
the requirements of Rule 904 (or other applicable Rule) under the Securities
Act, or (C) pursuant to another available exemption from the registration
requirements of the Securities Act, subject to the Company’s right prior to any
offer, sale or transfer pursuant to clauses (B) or (C) to require the delivery
of an opinion of counsel, certificates or other information reasonably
satisfactory to the Company for the purpose of determining the availability of
an exemption.
 
4.11.6    The Purchaser will not engage in hedging transactions involving the
Securities unless such transactions are in compliance with the Securities Act.
 
4.11.7    The Purchaser represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Purchaser understands
that the Company may rely upon the representations and warranty of this
paragraph as a basis for an exemption from registration of the Securities under
the Securities Act, and the provisions of relevant state securities laws.
 
5.             COVENANTS OF THE COMPANY AND PURCHASER
 
5.1            Use of Proceeds.  The Company intends to employ the net proceeds
from the purchase and sale of the Units for purposes of its marketing, research
and development, expansion as well as general working capital, and to further
the operations of the Company.
 
5.2           Registration Rights.  For purposes of this Section 5.2, all
references to the Purchaser shall be deemed to mean and include, the Purchaser,
Placement Agent and their respective assigns as holders of Registrable
Securities (as defined in Section 5.2.1(b) below).  The Company shall use
commercially reasonable efforts to file a registration statement with the SEC
pursuant to the Securities Act with respect to the re-sale of all Shares and
Warrant Shares within 90 days of the first closing of the offering of the sale
of Units hereby and shall use commercially reasonable efforts to obtain
effectiveness of such registration statement (the “Registration Deadline”)
within 150 calendar days of the first Closing of the offering of the Units
hereby.  In the event a registration statement is not filed or effectuated
within the foregoing time periods, as applicable, the Company shall pay
liquidated damages in the amount of 1% of the aggregate Purchase Price paid for
the Units overlying the Registrable Securities per 30 day period (applied
ratably in the event such period is less than 30 days) with the first payment to
be made on the 30th day immediately following the applicable Registration
Deadline.  The foregoing liquidated damages shall continue to accrue as to any
Registrable Securities until the earlier to occur of 1) such time as such
Registrable Securities are sold or 2) such time as such Registrable Securities
are no longer deemed Registrable Securities hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
5.2.1      Notice of Registration.  If the Company shall determine to register
any of its securities under the Securities Act in connection with the public
offering of such securities, either for its own account or the account of a
security holder, other than (A) a registration relating to employee benefit
plans, (B) a registration relating to a Rule 145 transaction or similar
transaction, and (C) a registration on any form that does not include
substantially the same information as could be required to be included in a
registration statement covering the sale of Registrable Securities, the Company
will:
 
  (a)     promptly give to each Purchaser written notice thereof; and
 
  (b)     use commercially reasonable efforts to include in such registration
(and any related qualification under blue sky laws or other compliance), and in
any underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within twenty (20) days after receipt of such
written notice from the Company, by any such Purchaser, except as set forth in
Section 5.2.2 below.  In the event that the Company decides for any reason not
to complete the registration of securities other than Registrable Securities as
part of an underwritten public offering it shall specify that such Registrable
Securities are to be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through underwriters under
such registration.
 
“Registrable Securities” means the following, unless the Company’s underwriters
deem that registration of such shares might materially injure an offering by the
Company, (i) the Shares,  and (ii) the Warrant Shares, which have not been
registered under the Securities Act pursuant to an effective registration
statement filed thereunder and which are not then eligible for resale by the
holder thereof pursuant to Rule 144 (assuming cashless exercise of the
Warrants); provided, however, that the Purchasers shall not be required to
exercise the Warrants in order to have the Warrant Shares included in any
registration statement filed on the appropriate form with, and declared
effective by, the SEC under the Securities Act and covering the resale by the
Purchasers of the Registrable Securities (a “Registration Statement”).
 
5.2.2      Registration Process.  In connection with the registration of the
Registrable Securities pursuant to Section 5.2.1, the Company shall:
 
  (a)      Prepare and file with the SEC the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;
 
  (b)      Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by each Purchaser as set
forth in the Prospectus forming part of the Registration Statement or (ii) the
date on which the Registration Statement is withdrawn;
 
 
17

--------------------------------------------------------------------------------

 
 
  (c)      Furnish to each Purchaser and its legal counsel identified to the
Company (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company, one copy of the Registration
Statement, each Prospectus, and each amendment or supplement thereto, and (ii)
such number of copies of the Prospectus and all amendments and supplements
thereto and such other documents, as the Purchaser may reasonably request in
order to facilitate the disposition of the Registrable Securities;
 
  (d)     Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Purchasers reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
 
  (e)      As promptly as practicable after becoming aware of such event, notify
each Purchaser of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Purchaser as such
Purchaser may reasonably request;
 
  (f)      As promptly as practicable after becoming aware of such event, notify
each Purchaser (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement and take all lawful action to
effect the withdrawal, rescission or removal of such stop order or other
suspension;
 
  (g)     Take all such other lawful actions reasonably necessary to expedite
and facilitate the disposition by the Purchaser of its Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;
 
  (h)     In the event of an underwritten offering, promptly include or
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the underwriters reasonably agree
should be included therein and to which the Company does not reasonably object
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment;
 
 
18

--------------------------------------------------------------------------------

 
 
  (i)       In connection with any underwritten offering, deliver such documents
and certificates as may be reasonably required by the underwriters; and
 
  (j)       Cooperate with the Purchasers to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any Purchaser may request and maintain a transfer agent for the
Common Stock.
 
5.2.3      Obligations and Acknowledgements of the Purchasers.  In connection
with the registration of the Registrable Securities, each Purchaser shall have
the following obligations and hereby make the following acknowledgements:
 
  (a)      It shall be a condition precedent to the obligations of the Company
to include the Registrable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request.  Prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser (the
“Requested Information”) if such Purchaser elects to have any of its Registrable
Securities included in the Registration Statement.  If a Purchaser notifies the
Company and provides the Company the information required hereby prior to the
time the Registration Statement is declared effective, the Company will file an
amendment to the Registration Statement that includes the Registrable Securities
of such Purchaser provided, however, that the Company shall not be required to
file such amendment to the Registration Statement at any time less than five (5)
business days prior to the effective date.
 
  (b)      Each Purchaser agrees to cooperate with the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement;
 
  (c)      Each Purchaser agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 5.2.2(e)
or 5.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 5.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and
 
 
19

--------------------------------------------------------------------------------

 
 
  (d)      Each Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.
 
5.2.4      Expenses of Registration.  All expenses (other than underwriting
discounts and commissions and the fees and expenses of a Purchaser’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Section 5.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.
 
5.2.5      Indemnification and Contribution.
 
  (a)      Indemnification by the Company.  The Company shall indemnify and hold
harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 5.2.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
 
 
20

--------------------------------------------------------------------------------

 
 
  (b)     Indemnification by the Purchasers and Underwriters.  Each Purchaser
agrees, as a consequence of the inclusion of any of its Registrable Securities
in a Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to (i)
indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the 1934 Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Purchaser or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
such Purchaser shall not be liable under this Section 5.2.5(b) for any amount in
excess of the net proceeds paid to such Purchaser in respect of Registrable
Securities sold by it.
 
  (c)      Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 5.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 5.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out of pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment or contain any admission of
wrongdoing.
 
 
21

--------------------------------------------------------------------------------

 
 
  (d)     Contribution.  If the indemnification provided for in this Section
5.2.5 is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or by such Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section
5.2.5(d) were determined by pro rata allocation (even if the Purchasers or any
underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 5.2.5(d).  The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
  (e)      Limitation on Purchasers’ and Underwriters’
Obligations.  Notwithstanding any other provision of this Section 5.2.5, in no
event shall (i) any Purchaser have any liability under this Section 5.2.5 for
any amounts in excess of the dollar amount of the proceeds actually received by
such Purchaser from the sale of Registrable Securities (after deducting any
fees, discounts and commissions applicable thereto) pursuant to any Registration
Statement under which such Registrable Securities are registered under the
Securities Act and (ii) any underwriter be required to undertake liability to
any Person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed pursuant to the
Registration Statement.
 
 
22

--------------------------------------------------------------------------------

 
 
  (f)       Other Liabilities.  The obligations of the Company under this
Section 5.2.5 shall be in addition to any liability which the Company may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 5.2.5 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Company.  The remedies provided in
this Section 5.2.5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.
 
5.2.6      Common Stock Issued Upon Stock Split, etc.  The provisions of this
Section 5.2 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Shares or the Warrant
Shares.
 
5.2.7      Termination of Registration Rights.  The registration rights granted
in this Section 5.2 shall terminate with respect to a security upon the date
such security is first eligible to be resold pursuant to Rule 144 of the
Securities Act (assuming, for such purposes, the Warrant Shares are being sold
pursuant to Rule 144).
 
5.3           Payment for Legal Opinions and Removal of Legends.  The Company
shall cover all costs associated with removal of any Securities Act restrictive
legends, including, without limitation, the cost of replacement certificates and
opinion or letter of Company counsel to the transfer agent, as well as delivery
costs, for all Shares and Warrant Shares.
 
5.3.1      Preemptive Right.
 
(i)          During the two year period following the final Closing of this
offering, if the Company conducts any equity related financing, then the
Purchasers shall have the right to participate, pro rata, up to an aggregate of
25% of the total dollar value of the equity related financing or sale of Common
Stock Equivalents.

 
 
23

--------------------------------------------------------------------------------

 
 
5.4            Indemnification of Purchasers.   Subject to the provisions of
this Section, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser  (within the meaning of Section 15 of the Securities Act
and Section 20 of the 1934 Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser  Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or (b)
any action instituted against the Purchaser Parties in any capacity, or any of
them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser Parties, with respect to any of the
transactions contemplated by this Agreement (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
this Agreement or any agreements or understandings such Purchaser Parties may
have with any such stockholder or any violations by such Purchaser Parties of
state or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement.  The indemnification required by this Section shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.
 
5.5            Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent
transaction.  “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing).
 
5.6            Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply, if required, to list or quote all of the Shares on such
Trading Market and promptly secure the listing of all of the Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then include in such
application all of the Shares, and will take such other action as is necessary
to cause all of the Shares to be listed or quoted on such other Trading Market
as promptly as possible.  The Company will then take all action reasonably
necessary to continue the listing or quotation and trading of its Common Stock
on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
 
24

--------------------------------------------------------------------------------

 
 
5.7            Equal Treatment of Purchasers.  No consideration (including any
modification of this Agreement) shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this
Agreement.  For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
5.8            Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
5.9           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under this
Agreement, including, without limitation, its obligation to issue the Shares
pursuant to this Agreement, are unconditional and absolute and not subject to
any right of set off, counterclaim, delay or reduction, regardless of the effect
of any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.
 
5.10          Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement.  This Agreement shall constitute an
agreement between each Purchaser and the Company and each Purchaser and not as
an agreement between or among the Purchasers.  Nothing contained herein, and no
action taken by any Purchaser pursuant hereof or thereto, shall be deemed to
constitute (a) any agreement between or among the Purchasers or to create any
rights or obligations between or among the Purchasers, each of whom is acting
independently in entering into this Agreement or (b) the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
 
 
25

--------------------------------------------------------------------------------

 
 
5.11         Filing of Reports.  The Company will use its best efforts to file
on a timely basis, any and all reports or amendments thereto, as it is required
to file in order to remain fully current with all of its periodic reporting
obligations under the 1934 Act so as to enable sales without resale limitations
six (6) months from the date of first Closing, pursuant to Rule 144, as amended
(“Rule 144 Sales”).  It is expressly agreed and acknowledged that the Company’s
obligation pursuant to this Section 5.11 shall extend until all of the
Registrable Securities are registered in accordance with Section 5.2 or sold by
the Purchasers in Rule 144 Sales or another exemption to registration under the
Securities Act after which time the obligations of this Section 5.11 shall
terminate automatically.  The Company acknowledges and understands that its
failure to make such filings on a timely basis could cause irreparable injury to
Purchasers and Placement Agent, both with respect to the Shares and Warrant
Shares owned by them and that the Company may be subject to liability therefore,
including, without limitation, actual lost profits as the result of any failure
to file the required reports on a timely basis.  Accordingly, if during the
period commencing the date of the first Closing and ending 24 months from the
date of final Closing, the Company fails to maintain a current filing status
with the SEC to allow Rule 144 Sales, a holder of a Unit shall be entitled to
liquidated damages of 1% per calendar month capped at the dollar amount such
holder invested (pro-rated and based solely on the number of shares then held by
such holder); provided, however, that an affiliate of the Company shall not be
entitled to such liquidated damages.  For avoidance of doubt, all references
herein to filings to be made on a “timely basis” shall include and mean any
extension periods permissible under Rule 12b-25 under the 1934 Act, provided
that the Company has filed its periodic reports within the time periods set
forth in such rule, but not beyond said extension dates.
 
6.             CONDITIONS
 
6.1           Conditions Precedent to the Obligation of the Company to Close and
to Sell the Units.  The obligation hereunder of the Company to close and issue
and sell the Units to the Purchasers at a Closing is subject to the satisfaction
or waiver, at or before such Closing of the conditions set forth below.  These
conditions are for the Company’s and Placement Agent’ sole benefit and may be
waived by the Company and both Placement Agent at any time in their sole
discretion.
 
6.1.1      Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser (including, for avoidance of
doubt, those relating to the Questionnaire) shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.
 
6.1.2      Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to such Closing.
 
6.1.3      No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
6.1.4      Delivery of Purchase Price.  The Purchase Price for the Units shall
be available in cleared funds and authorized by the Company and Placement Agent,
in their sole and absolute discretion, for distribution on such Closing in
accordance with the terms hereof.
 
6.1.5      Delivery of Transaction Documents.  The Transaction Documents shall
have been duly executed and delivered by the Purchasers to the Company.
 
 
26

--------------------------------------------------------------------------------

 
 
6.2           Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares.  The obligation hereunder of the Purchasers to
purchase the Units and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before such Closing,
of each of the conditions set forth below.  These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.
 
6.2.1      Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all respects as of such
Closing, except for representations and warranties that speak as of a particular
date, which shall be true and correct in all respects as of such date.
 
6.2.2      Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.
 
6.2.3      No Suspension, Etc.  Trading in the Common Stock of the Company shall
not have been suspended by the SEC, the OTC Bulletin Board or other exchange or
quotation system (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing).
 
6.2.4      No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
6.2.5      No Proceedings or Litigation.  No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
6.2.6      Shares and Warrants.  Within five business days of Closing, the
Company shall have delivered to the Purchasers the Warrants and the Shares and
shall have delivered to the applicable Placement Agent the Placement Agent’s
Shares in such denominations as each Purchaser and Placement Agent may
request.  The Company shall also deliver this Agreement, duly executed by the
Company.
 
6.2.7      Secretary’s Certificate.  The Company shall deliver to the Placement
Agent, a secretary’s certificate, dated as of the each Closing Date, as to (i)
the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company’s Articles of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.
 
 
27

--------------------------------------------------------------------------------

 
 
6.2.8      Officer’s Certificate. On each Closing Date, the Company shall have
delivered to the Placement Agent a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming, to the best of
his knowledge the accuracy of the Company’s representations, warranties, and
covenants as of such Closing Date.
 
6.2.9      Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before such Closing Date.
 
6.2.10    Opinion of Counsel.  Counsel for the Company shall have delivered to
the Placement Agent and each Purchaser, an opinion, in reasonably satisfactory
form, to the effect of the due/valid issuance of all Securities, due authority,
validity, binding effect of all related agreements contemplated hereby and the
Warrants and, no defaults or conflicts caused by this Agreement and related
transactions.
 
6.2.11    Lock Up Agreement.  All executive officers and directors of the
Company inclusive of their affiliated entities that may beneficially own shares
of the Company, shall execute a lock up agreement and agree to notify and file
such agreement with the Company’s transfer agent to effectively impose a stop
sale notice with respect to their shares of the Company, to the effect that such
persons may not sell, assign, transfer, pledge or hypothecate any shares held or
acquired by them, so long as such person remains an executive officer or
director of the Company, from the Closing and continuing for a period of 270
days following the final closing of the offering.  Such agreement shall have
customary carve-outs for estate planning purposes.
 
6.2.12    Director Nominee.  Within 30 days following the Closing, the Company
shall appoint Chris Pechock to the Company’s Board of Directors. The Company
shall nominate Chris Pechock (or a nominee designated by the holders of a
majority of the Shares held by the Purchasers in the event Chris Pechock is no
longer willing or able to serve as a director) for each of the next four annual
meetings of the Company’s stockholders and the Company undertakes to include
such nominee in its proxy statement for each such annual meeting of the
Company’s stockholders.  The Company’s obligations under this Section 6.2.12
shall expire if the Purchasers in the aggregate cease to own at least 50% of the
Shares purchased hereunder.
 
7.             PLACEMENT AGENT/LEGAL FEES OF PURCHASERS.
 
7.1            Placement Agent’s Fees; Sub-Agent’s Fees.  The Company
acknowledges that it has retained Brean Capital, LLC to act as its Placement
Agent (“Placement Agent”) and that the Placement Agent may engage additional
sub-agents that are FINRA member firms (“Sub-Agents”), to assist with the
Company’s private placement.  The Company shall pay to the Placement Agent
(and/or their respective agents) an in-kind fee in Shares equal to 7.5% of the
aggregate number of Shares sold by the Placement Agent in this Offering.
 
7.2            Legal Fees.  The Company shall pay legal fees of one Purchaser in
connection with this Agreement in an amount not to exceed $15,000.
 
 
28

--------------------------------------------------------------------------------

 
 
8.             MISCELLANEOUS.
 
8.1           Indemnification.  Each Purchaser agrees to defend, indemnify and
hold the Company harmless against any liability, costs or expenses arising as a
result of any dissemination of any of the Securities by such Purchaser in
violation of the Securities Act or applicable state securities law.
 
8.2           Governing Law.  The validity and interpretation of this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York.  Each of the parties hereto and their assigns hereby
consents to the exclusive jurisdiction and venue of the Courts of the State of
New York, located in the City and County of New York and the United States
District Court, Southern District, for the State of New York with respect to any
matter relating to this Agreement and performance of the parties’ obligations
hereunder, the documents and instruments executed and delivered concurrently
herewith or pursuant hereto and performance of the parties’ obligations
thereunder and each of the parties hereto hereby consents to the personal
jurisdiction of such courts and shall subject itself to such personal
jurisdiction.  Any action, suit or proceeding relating to such matters shall be
commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts.  The parties irrevocably waive the defense of
an inconvenient forum to the maintenance of such suit or proceeding.  Service of
process in any action, suit or proceeding relating to such matters may be made
and served within or outside the State of New York by registered or certified
mail to the parties and their representatives at their respective addresses
specified in Section 8.7, provided that a reasonable time, not less than thirty
(30) days, is allowed for response.  Service of process may also be made in such
other manner as may be permissible under the applicable court rules.  THE
PARTIES HERETO WAIVE TRIAL BY JURY.
 
8.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.
 
8.4           Entire Agreement.  This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.
 
8.5           Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
8.6           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and holders of a majority
of the Shares, or, to the extent such amendment affects only one Purchaser, by
the Company and such Purchaser.  Any amendment or waiver effected in accordance
with this Section 8.6 shall be binding upon each future holder of any security
purchased under this Agreement (including securities into which such securities
have been converted) and the Company.
 
 
29

--------------------------------------------------------------------------------

 
 
8.7           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:
 
If to the Company:
MYOS Corporation
 
45 Horsehill Road, Suite 106
 
Cedar Knolls, New Jersey 07927
 
Facsimile: (973) 348-5707
 
Email:  plevy@myoscorp.com
 
Attn:   Peter Levy
   
With a copy to:
Ellenoff Grossman & Schole LLP
 
1345 Avenue of the Americas
 
New York, New York 10105
 
Facsimile: (212) 370-7889
 
Email: sneuhauser@egsllp.com
 
Attn:  Stuart Neuhauser, Esq.
   
If to the Purchaser:
At the address set forth on the Purchaser’s Signature Page
   
With a copy to:
Brean Capital, LLC
 
1345 Avenue of the Americas
 
New York, NY   10105
 
Facsimile:  212-702-6548
 
Email: jmannello@breancapital.com
 
Attention:  Joe Mannello
   
With a copy to:
Reed Smith LLP
 
599 Lexington Ave.
 
New York, New York 10022
 
Facsimile:  (212) 521-5400
 
Email:whaddad@reedsmith.com
 
Attention:  William N. Haddad
   
With a copy to:
Whalen LLP
 
19000 MacArthur Boulevard, Suite 600
Irvine, CA 92612
Facsimile:  (714) 408-7446
Email: mwhalen@whalenllp.com
Attention:  Michael P. Whalen

 
 
30

--------------------------------------------------------------------------------

 
 
8.8           Faxes, Electronic Mail and Counterparts.  This Agreement may be
executed in one or more counterparts.  Delivery of an executed counterpart of
the Agreement or any exhibit attached hereto by facsimile transmission or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties.  No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.
 
8.9           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.
 
8.10         Further Assurances.  At any time and from time to time after the
Closing, upon reasonable request of the other, each party shall do, execute,
acknowledge and deliver such further acts, assignments, transfers, conveyances
and assurances as may be reasonably required for the more complete consummation
of the transactions contemplated herein.
 
8.11         Legal Fees.  In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.
 
APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE COMPANY, AN AGENT
OF THE COMPANY OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE COMPANY AT
THE ADDRESS SPECIFIED HEREIN.
 
*********************
 
 
31

--------------------------------------------------------------------------------

 
 
[Counterpart Signature Page To MYOS Corporation Securities Purchase
Agreement]
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.
 

 
PURCHASER
         
(By Counterpart Form - See Purchaser Signature Pages following the
Questionnaire)
         
COMPANY
         
MYOS CORPORATION
 
(By Execution of Acceptance Page following Certificate of Signatory)

 
 
32

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGES
 
The undersigned Purchaser has read the Securities Purchase Agreement of MYOS
Corporation, a Nevada corporation dated as of ________ __, 2014, and
acknowledges that the completion of this Questionnaire and the execution of the
Purchaser Signature Page that follows shall constitute the undersigned’s
execution of such Agreement.  This Questionnaire is and shall remain part of the
Agreement.  All capitalized terms used herein shall be as defined in such
Agreement


I hereby subscribe for ____ Unit(s), at a Purchase Price of $0.15 per Unit, each
Unit comprised of (i) one Share of Common Stock of the Company, (ii) one Series
A Warrant to purchase 0.5 shares of Common Stock at an exercise price of $0.30
per share and (iii) one Series B Warrant to purchase 0.25 shares of Common Stock
at an exercise price of $0.90.  The aggregate Purchase Price of the Units is
$                               .  
 
I am a resident of the State(s) or Country of ______________
and                                       .
 
                                                                                                                                                            
 
Please print above the exact name(s) in which the Shares and Warrants are to be
held
 
My address
is:                                                                                                                              
 
                                                                                                                            
 
                                                                                                                            
 
My phone number
is:                                                                                                                  
 
[Continued]
 
 
 

--------------------------------------------------------------------------------

 
 
ACCREDITED INVESTOR QUESTIONNAIRE
< > Offering of Units
 
I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Units are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).
 
By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category.  All information in response to this
paragraph will be kept strictly confidential.  I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.
 
NOTE:  You must initial at least ONE category.
 
Individual Purchaser:
(A Purchaser who is an individual may initial either Category I, II, or III)
 
Category I   ______
I am a director or executive officer of the Company.
 
Category II ______
I am an individual (not a partnership, corporation, etc.) whose individual net
worth, or joint net worth with my spouse, presently exceeds $1,000,000.*
 
Explanation.  In calculation of net worth, you may include equity in personal
property and real estate other than your principal residence, including cash,
short term investments, stocks and securities.  Equity in personal property and
real estate should be based on the fair market value of such property less debt
secured by such property.
 
Category III ______
I am an individual (not a partnership, corporation, etc.) who had an individual
income in excess of $200,000 in 2012 and 2013, or joint income with my spouse in
excess of $300,000 in 2012 and 2013, and I have a reasonable expectation of
reaching the same income level in 2014.**

____________________
 
* For purposes of this Accredited Investor Questionnaire, “net worth” means the
excess of total assets at fair market value, including cash, stock, securities,
personal property and real estate (other than your primary residence), over
total liabilities (other than a mortgage or other debt secured by your primary
residence). In the event that the amount of any mortgage or other indebtedness
secured by your primary residence exceeds the fair market value of the
residence, that excess liability should also be deducted from your net worth.
Any mortgage or indebtedness secured by your primary residence incurred within
60 days before the time of the sale of the securities offered hereunder, other
than as a result of the acquisition of the primary residence, shall also be
deducted from your net worth.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
**  For purposes of this Accredited Investor Questionnaire, individual income
means adjusted gross income, as reported for federal income tax purposes, less
any income attributable to a spouse or to property owned by a spouse, increased
by the following amounts (but not including any amounts attributable to a spouse
or to property owned by a spouse): (i) the amount of any tax-exempt interest
income under Section 103 of the Internal Revenue Code of 1986, as amended (the
“Code”), received; (ii) the amount of losses claimed as a limited partner in a
limited partnership as reported on Schedule E of Form 1040; (iii) any deduction
claimed for depletion under Section 611 et seq. of the Code; (iv) amounts
contributed to an Individual Retirement Account (as defined in the Code) or
Keogh retirement plan; (v) alimony paid;(vi) any elective contributions to a
cash or deferred arrangement under Section 401(k) of the Code; and (vii) for
applicable taxable years, any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Code.
 
Entity Purchasers:
 
(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)
 
Category IV ______
The Purchaser is an entity in which all of the equity owners are “Accredited
Investors” as defined in Rule 501(a) of Regulation D.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.
 
             
(describe entity)
 
Category V  ______
The Purchaser is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units offered, whose purchase is
directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D.
 
Category VI  ______
The Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of $5,000,000.
 
             
(describe entity)

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Category VII  ______
The Purchaser is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
             
(describe entity)
   
Category VIII  _____
Any bank as defined in section 3(a)(2) of the Securities Act of 1933, as amended
(“Act”), or any savings and loan association or other institution as defined in
section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934, as amended; any insurance company as defined in
section 2(a)(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
 
             
(describe entity)

 
Executed this _____ day of  _________, 2013 at ____________________,
________________.
 
[Continued]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
REGULATION S CERTIFICATION
(For Non “U.S. Person” Individual or Entity Purchasers Only)
 
This Regulation S Certification (“Certification”) is being delivered in
connection with the Securities Purchase Agreement dated ______  ___, 2014 (the
“Agreement”), by and between MYOS Corporation, a Nevada corporation (the
“Company”), and each of the purchasers who execute the Purchaser Signature Page
thereto (the “Purchaser”), and may be relied upon by the Company, its transfer
agent and its counsel in connection with the transactions contemplated by the
Agreement and the issuance of Units contemplated by the Agreement.  The
undersigned Purchaser, being a party to the Agreement hereby certifies that the
following statements are true, correct, and complete as of the date of this
Certification.  Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Agreement.
 
1.           Purchaser is familiar with Regulation S (“Regulation S”)
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
U.S. Securities Act of 1933, as amended (the “Securities Act”).
 
2.           Purchaser is a not a “U.S. Person,” as defined in Regulation S and
as set forth in the Agreement.
 
3.           Purchaser and each Unit Holder (as defined below) understand and
acknowledge that (A) the Securities have not been registered under the
Securities Act, are being sold in reliance upon an exemption from registration
afforded by Regulation S; and that such Securities have not been registered with
any state securities commission or authority; (B) pursuant to the requirements
of Regulation S, the Securities may not be transferred, sold or otherwise
exchanged unless in compliance with the provisions of Regulation S and/or
pursuant to registration under the Securities Act, or pursuant to another
available exemption thereunder; (C) the Company is under no obligation to
register the Securities under the Securities Act or any state securities law, or
to take any action to make any exemption from any such registration provisions
available; and (D) the Company will refuse to register any transfer of
Securities not made in accordance with the provisions of Regulation S, and/or
pursuant to registration under the Securities Act of pursuant to another
available exemption thereunder.
 
4.           Purchaser has requested that certificates representing the
Securities be issued in the name of certain clients or customers of Purchaser
who have provided funds for the acquisition of the Securities (such persons and
entities referred to as “Unit Holders”).  No Unit Holder is a “U.S. Person” as
defined in Regulation S.  Neither Purchaser nor any Unit Holder is acquiring the
Securities for the account of any U.S. Person.
 
5.           Neither Purchaser nor any Unit Holder was formed specifically for
the purpose of acquiring the Securities pursuant to the Agreement.
 
6.           The offer leading to the issuance of the Securities, to any
transfer of Securities to the Unit Holders, and to the issuance of certificates
to the Unit Holders, was made in an “offshore transaction” as defined in
Regulation S.  For purposes of Regulation S, Purchaser understands that an
“offshore transaction” as defined under Regulation S is any offer or sale not
made to a person in the United States and either (A) at the time the buy order
is originated, the purchaser is outside the United States, or the seller or any
person acting on his/her behalf reasonably believes that the purchaser is
outside the United States; or (B) for purposes of (1) Rule 903 of Regulation S,
the transaction is executed in, or on or through a physical trading floor of an
established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the U.S.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
7.           Neither Purchaser, nor any affiliate or any person or entity acting
on Purchaser’s behalf, nor any Unit Holder, has made or is aware of any
“directed selling efforts” in the United States, which is defined in Regulation
S to be any activity undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
any of the Securities.
 
8.           Purchaser understands that the Company is the issuer of the
Securities which are the subject of the Agreement, and that, for purpose of
Regulation S, a “distributor” is any underwriter, dealer or other person who
participates, pursuant to a contractual arrangement, in the distribution of
securities offered or sold in reliance on Regulation S and that an “affiliate”
is any partner, officer, director or any person directly or indirectly
controlling, controlled by or under common control with any person in
question.  Purchaser agrees that Purchaser will not, during the Restricted
Period set forth under Rule 903(b)(iii)(A), act as a distributor, either
directly or through any affiliate, nor shall he/she sell, transfer, hypothecate
or otherwise convey the Securities other than to a non-U.S. Person.
 
Resale Restrictions
 
9.           Purchaser is purchasing the Units for its own account and risk and
not for the account or benefit of a U.S. Person (as defined in Regulation
S).  Purchaser understands, acknowledges and agrees that he/she must bear the
economic risk of an investment in the Securities for an indefinite period of
time and that prior to any such offer or sale, the Company may require, as a
condition to effecting a transfer of the Securities, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.
 
10.         Purchaser will, during and after the expiration of the distribution
compliance period, as set forth under Regulation S Rule 903(b)(3)(iii)(A),
offer, sell, pledge or otherwise transfer the Securities only in accordance with
Regulation S, or pursuant to an available exemption under the Securities
Act.  The issuance of the Securities pursuant to the Agreement has neither been
pre-arranged with a purchaser who is in the U.S. or who is a U.S. Person, nor is
it part of a plan or scheme to evade the registration provisions of the United
States federal securities laws.  During such distribution compliance period,
Purchaser will not engage in hedging transactions with regard to the common
stock of the Company, unless in compliance with the Securities Act.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Legends
 
11.         Purchaser acknowledges, on behalf of Purchaser and the Unit Holders,
that substantially the following legend may appear on any certificates that may
be issued in respect of the Securities:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION.  ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.
 
IN WITNESS WHEREOF, the undersigned has executed this Regulation S Certification
as of the date set forth below.
 
PURCHASER:
 
NAME:                                                       
 
By:                                                              
 
Title:                                                           
 
DATED: ______________________
 
[Signature Page to Regulation S Certification]
 
[Signature Pages Continue]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGE
(For Individual Purchasers)
 
This Securities Purchase Agreement of MYOS Corporation (including the
Questionnaire) is hereby executed and entered into by the below Purchaser.
 
 
No. of Units: __________(@$0.15 per Unit)
 
No. of Shares: __________________
 
No. of Series A Warrant Shares: ____________
 
No. of Series B Warrant Shares:____________
 
Aggregate Purchase Price $_____________
____________________________________
Signature (Individual)
 
____________________________________
Name (Print)
 
____________________________________
Street address
 
____________________________________
City, State, Zip Code & Country
 
 
____________________________________
Tax Identification or Social Security Number
 
(            )                                                                
Telephone Number
 
(            )                                                                
Facsimile Number
 
 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
 
____________________________________
Street Address
 
 
___________________________________
City, State, Zip Code & Country
 
(            )                                                                
Telephone Number
 
(            )                                                                
Facsimile Number



 
- 8 -

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGE
(for Corporation, Partnership, Trust or Other Entities)
 
This Securities Purchase Agreement of MYOS Corporation (including the
Questionnaire) is hereby executed and entered into by the below Purchaser:
 
 
No. of Units: __________(@$0.15 per Unit)
 
No. of Shares: __________________
 
No. of Series A Warrant Shares: ____________
 
No. of Series B Warrant Shares:____________
 
Aggregate Purchase Price $_____________
____________________________________
Signature (Individual)
 
____________________________________
Name (Print)
 
____________________________________
Street address
 
____________________________________
City, State, Zip Code & Country
 
 
____________________________________
Tax Identification or Social Security Number
 
(            )                                                                
Telephone Number
 
(            )                                                                
Facsimile Number
 
 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
 
____________________________________
Street Address
 
 
___________________________________
City, State, Zip Code & Country
 
(            )                                                                
Telephone Number
 
(            )                                                                
Facsimile Number

 
*If Units are being subscribed for by an entity, the Certificate of Signatory
that follows must also be completed.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY
 
(To be completed if Units are being subscribed for by an entity)
 
I,__________________________________, am the ___________________________ of
__________________________________________ (the “Entity”).
 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Shares and Warrants that comprise the Units.  The Securities Purchase
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.
 
IN WITNESS WHEREOF, I have hereto set my hand this ______ day of _______, 2014.

 

 
_________________________________________________
Signature



 
- 10 -

--------------------------------------------------------------------------------

 
 
ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF
MYOS CORPORATION
 
The foregoing subscriptions for ________ Units (with [_____] Shares, ____ Series
A Warrants and ____ Series B Warrants per Unit), for an aggregate purchase price
of $___________ at a Purchase Price of $0.15 per Unit, in accordance with the
foregoing Securities Purchase Agreement, AGREED AND ACCEPTED; provided, however,
that the Company may accept additional subscriptions from time to time without
consent of Purchasers until the maximum offering amount (plus the over-allotment
option, if any) are accepted and Closed upon, in accordance with this Agreement:
 
MYOS CORPORATION
       
By:
   
Name:
Peter Levy
 
Title:
President
 

 
Date:  ___________________, 2014
 
 
- 11 -

--------------------------------------------------------------------------------